EXHIBIT 21 ALEXANDER’S, INC. SUBSIDIARIES OF REGISTRANT 731 Commercial Holding LLC 731 Commercial, LLC 731 Office One Holding LLC 731 Office One LLC 731 Office Two Holding LLC 731 Office Two LLC 731 Residential LLC 731 Restaurant, LLC 731 Retail One LLC Alexander’s Construction LLC Alexander’s Management LLC Alexander’s of Brooklyn, Inc. Alexander’s Kings Plaza, LLC Alexander’s of Flushing, Inc. Alexander’s of Rego Park II, Inc. Alexander’s of Rego Park III, Inc. Alexander’s of Rego Residential LLC Alexander’s Rego Shopping Center Inc. ALX of Paramus LLC Fifty Ninth Street Insurance Company LLC Kings Parking, LLC Kings Plaza TEP LLC Rego II Borrower LLC
